Exhibit 10.1





VISHAY INTERTECHNOLOGY, INC.
63 Lancaster Avenue
Malvern, Pennsylvania 19355




February 22, 2019


Mr. Werner Gebhardt




Re: Amendment to Employment Agreement


Dear Werner:


Reference is made to that certain employment agreement dated February 15, 2018
(the “Employment Agreement”), by and between you (the “Executive”), Vishay
Intertechnology, Inc., a Delaware corporation (the “Company”) and Vishay
Electronic GmbH, a company with limited liability organized under the laws of
Germany (“Vishay Electronic”).


The Executive, the Company and Vishay Electronic (the “Parties”) acknowledge
that the reference to “40%” in Section 4.3(a) of the Employment Agreement was
intended to be “30%,” and the Parties further agree that such reference shall be
changed to 30% effective as of February 15, 2018.
This letter agreement shall constitute an amendment to the Employment Agreement,
and except as otherwise set forth herein, all other terms and conditions of the
Employment Agreement remain unchanged.


Remainder of Page Intentionally Left Blank








--------------------------------------------------------------------------------









To confirm your agreement with the foregoing, please countersign this letter
agreement in the space below provided.





 
By:
 
 
VISHAY INTERTECHNOLOGY, INC.
 
 /s/ Gerald Paul

   
Name: Dr. Gerald Paul

Title: CEO




 
By:
 
 
VISHAY ELECTRONIC GMBH
 
 /s/ Arnold Rohr

   
Name: Arnold Rohr

Title: Managing Director

           /s/ Günther Volkmann
   
Name: Günther Volkmann

Title: Managing Director






Accepted and agreed:

 /s/ Werner Gebhardt

WERNER GEBHARDT
 
DATE: February 26, 2019                               